Exhibit 10.4

Case No. FF-G-017A

PROMISSORY NOTE TO THE UNITED STATES OF AMERICA

 

City and State: Houston, Texas Date: March 7, 2007

All terms contained herein are defined in the Acknowledgment of Definitions
executed by all parties to this transaction.

FOR VALUE RECEIVED, the undersigned, Omega Protein, Inc., (hereinafter, the
“Borrower”), promises to pay to the order of the UNITED STATES OF AMERICA,
acting by and through the Secretary of Commerce, National Oceanic and
Atmospheric Administration, National Marine Fisheries Service, Financial
Services Division (hereinafter, the “Government”), P. O. Box 979008, St. Louis,
Missouri 63197-9000, or at the Government’s option, at such other place as may
be designated from time to time by the Government, the principal amount of SIX
MILLION, THREE HUNDRED FORTY-NINE THOUSAND and No/100 Dollars ($6,349,000.00)
with interest on the unpaid principal computed from the date of funding at the
rate of 6.615% per year, payments, in lawful currency of the United States of
America, to be made in installments as follows:

Payments of $167,663.00, including principal and interest, payable quarterly.
Payments will be due on June 6, September 6, December 6, and March 6, of each
year until sixty (60) quarterly payments are made with the balance of principal
and interest due on March 6, 2022.

This Note is given pursuant to the provisions of Title XI of the Merchant Marine
Act, 1936, as amended, found at 46 USC §1271 et seq., and 50 CFR 253, as amended
by Public Law 104-297 on October 11, 1996, known as the Fisheries Finance
Program.

The Borrower may prepay principal at any time, and from time to time, without
penalty. However, the Government may require that any partial prepayments (a) be
made on the date regular installments are due and (b) be in the amount of one or
more installments which would be applicable to principal. Any partial prepayment
shall be applied against the principal amount outstanding and shall not postpone
the due date of any subsequent installments or change the amount of such
installments, unless the Government shall otherwise agree in writing.

 

1

                     initial



--------------------------------------------------------------------------------

Time is of the essence hereof. In the event that the Borrower fails to pay any
installment of principal or interest within fifteen (15) days after its due
date, then, at the option of the Government or other holder of the Note, the
entire principal sum, plus all accrued interest, shall be immediately due and
payable, without presentment, notice of dishonor, protest, opportunity to cure,
or any other demand or notice, said demands and notices being hereby expressly
waived. The Government or other holder of this Note may exercise this option to
accelerate after any default by the Borrower which is not cured within fifteen
(15) days from the occurrence thereof, regardless of any prior forbearance.

If the Government elects to accept a late payment, the Borrower shall pay an
additional sum of five percent (5%) of the overdue amount or one thousand
dollars ($1,000.00), whichever is less, as a late charge and said amount will be
added to total indebtedness until paid. Acceptance of any late charge or the
election not to assess a late charge, shall not constitute a waiver of the
default with respect to the overdue amount, and shall not prevent the Government
from exercising any of the other rights and remedies available to it.

Payments shall be made payable in lawful money of the United States of America
to the United States Department of Commerce/NOAA/NMFS/ FSFF, or as the
Government, or other holder of the Note, may, from time-to-time designate in
writing to the Borrower. Payments shall be applied first to accrued interest and
the balance, if any, shall be applied to principal. The Borrower shall identify
each payment by the designation FF-G-017A.

The accelerated interest rate shall be eighteen percent (18%) per annum, and
shall apply to all sums due and accruing hereunder or under the Mortgage or
Security Agreement, as defined below, unless such would violate applicable usury
laws, if any, in which case, the maximum legal rate permitted by applicable laws
shall prevail.

This Note shall be construed and interpreted in accordance with the laws of the
United States of America.

This Note is secured by a certain preferred ship mortgage (hereinafter, the
“Ship Mortgage”) dated the date hereof, from the Borrower to the Government
relating to that certain F/V SEA BEE, Official number 549886 hereinafter, the
“Vessel”), a security agreement (hereinafter, the “Security Agreement”) dated
                    , 2007, between the Borrower and the Government and a
certain deed of trust and security agreement (hereinafter, the “Deed”), dated
the date hereof, from the Borrower to the Government relating to certain
property located in Moss Point, Mississippi, and a second Real Estate Mortgage
on certain property located in Abbeville, Louisiana.

 

2

                    initial



--------------------------------------------------------------------------------

This Note has been negotiated and received by the Government subject to and
secured by the terms of the Approval Letter dated September 14, 2006, all
Mortgages, Deeds, Security Agreements, and any other loan documents.

The aforesaid payments shall constitute payment of the principal of, and the
interest on this Note as of the date on which and to the extent such payment is
made, and this Note shall be discharged to the extent of such payment of
principal.

This Note is not negotiable, assignable, or transferable without the prior
written consent of the Government. This Note shall be canceled by the Government
and surrendered to the Borrower if all outstanding obligations accruing
hereunder or under the Loan documents are fully paid or performed.

The undersigned agrees to pay and shall pay all reasonable expenses of any
nature, whether incurred in or out of court, and whether incurred before or
after this Note shall become due at its maturity date or otherwise, including
but not limited to reasonable attorney’s fees and costs, which the Government
may deem necessary or proper in connection with the collection of sums due under
the Note, or in the administration, supervision, preservation, protection and
costs of care and preservation of any Collateral. The Government is authorized
to pay, and add to the indebtedness of the Borrower at any time, and from time
to time, any and all of such expenses, add the amount of such expenses to the
principal amount of the Note and Mortgages, and charge interest thereon at the
rate of eighteen percent (18%) per annum, or such lesser rate as determined by
the Government. In connection with said expenses, and notwithstanding the
Government’s election to fix an interest rate of less than 18%, acceleration of
sums due under the Note and any other loan documents will result in application
of the accelerated interest rate of 18% (unless limited by applicable law) to
all sums due hereunder, whether said sums constitute principal, interest or
expenses.

The term “Collateral” as used in this Note shall have the same meaning as used
in the Security Agreement and in the Acknowledgment of Definitions and shall
further mean any funds, guaranties, or other property or rights therein of any
nature whatsoever or the proceeds thereof which may have been, are, or hereafter
may be hypothecated, directly or indirectly by the undersigned or others, in
connection with, or as security for, this Note or any part hereof.

 

3

                    initial



--------------------------------------------------------------------------------

The obligation of the undersigned hereunder shall not be impaired by the
Government’s indulgence, including, but not limited to (a) any renewal,
extension, or modification which the Government may grant with respect to the
Note or any part hereof, (b) any surrender, compromise, release, renewal,
extension, exchange, or substitution, which the Government may grant in respect
of the said Mortgage, as amended, or other Collateral, or (c) any indulgence
granted in respect of any endorser, grantor, or insurer.

All provisions of this Note shall be construed, given effect, and enforced
according to the laws of the United States. With respect to any claim or
proceeding relating to this Note, the Borrower hereby consents to and subjects
itself to the jurisdiction of the federal court of competent jurisdiction, which
we, in our sole discretion, may choose. If the Government has instituted
proceedings where any of the collateral may be found, the Borrower also consents
to and subjects itself to the jurisdiction of the federal court which maintains
jurisdiction over said collateral.

This Note is severable, and in the event that any of its terms are declared
invalid, the remaining terms shall be severed and remain in full force and
effect.

When applicable, the obligation of the undersigned hereunder shall be joint and
several.

 

BORROWER: Omega Protein, Inc.

BY:

 

/s/ Robert W. Stockton

TITLE:

 

Vice President and Treasurer

DATE:

 

March 7, 2007

 

4

                    initial